United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1001
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Chad Skelton,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 2, 2011
                                Filed: May 6, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Chad Skelton appeals the sentence the district court1 imposed after he pleaded
guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). In a pro se
supplemental brief, Skelton argues that counsel was ineffective, and that the district
court erred in applying (1) a 2-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(4)

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
for possessing a stolen firearm; and (2) a 4-level enhancement pursuant to U.S.S.G.
§ 2K2.1(b)(6) for possessing the firearm in connection with another felony offense.

       We conclude that the district court did not abuse its discretion in sentencing
Skelton. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(appellate court reviews sentencing decision for abuse of discretion, first ensuring that
district court committed no significant procedural error, such as improperly
calculating Guidelines range, and then considering substantive reasonableness of
sentence). We find no error in the court’s application of the Guidelines enhancements.
See U.S.S.G. § 2K2.1(b)(4) & comment. (n.8(B)) (subsection (b)(4) applies regardless
of whether defendant knew or had reason to believe firearm was stolen); U.S.S.G.
§ 2K2.1(b)(6) comment. (n.14(B)) (subsection (b)(6) applies in case of drug
trafficking offense in which firearm is found in close proximity to drugs, drug-
manufacturing materials, or drug paraphernalia); see also United States v. Bates, 584
F.3d 1105, 1108 (8th Cir. 2009) (district court’s interpretation and application of
Guidelines are reviewed de novo, and its factual findings are reviewed for clear error).
We also find nothing indicating that the sentence is substantively unreasonable. See
United States v. Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (sentence is substantively
unreasonable if district court fails to consider relevant factor that should have received
significant weight, gives significant weight to improper or irrelevant factor, or
commits clear error of judgment in weighing appropriate factors).

       Finally, we decline to review Skelton’s ineffective-assistance claim in this
direct appeal. See United States v. Bauer, 626 F.3d 1004, 1009 (8th Cir. 2010) (claim
alleging ineffective assistance of counsel ordinarily should be raised in collateral
proceeding under 28 U.S.C. § 2255).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel leave to withdraw, subject to

                                           -2-
counsel informing Skelton about procedures for seeking rehearing or filing a petition
for certiorari.
                      ______________________________




                                         -3-